Exhibit 10.16
Award No.
INTUIT INC. 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(Performance-Based Vesting: Operating Performance Goals)
Intuit Inc., a Delaware corporation (the “Company”), hereby grants you a
restricted stock unit award (“Award”) pursuant to the Company’s 2005 Equity
Incentive Plan (the “Plan”), of the Company’s common stock, $0.01 par value per
share (“Common Stock”). The maximum number of Shares that are subject to the
Award and may be earned by you (“Maximum Shares”) is set forth below. All
capitalized terms in this Grant Agreement (“Agreement”) that are not defined
herein have the meanings given to them in the Plan. This Award is subject to the
terms and conditions of the Plan, which is incorporated herein by reference.
This Agreement is not meant to interpret, extend, or change the Plan in any way,
or to represent the full terms of the Plan. If there is any discrepancy,
conflict or omission between this Agreement and the provisions of the Plan, the
provisions of the Plan will apply.
Name of Participant:
Address:
Maximum Shares:
Target Shares:
Date of Grant:
First Vesting Date:
Second Vesting Date:
Vesting Based on Achievement of 3-Year Goals and Service-Based Vesting. Vesting
of this Award is based on Intuit’s level of achievement of the revenue and
operating income performance goals set forth on Exhibit A (the “3-Year Goals”).
Actual performance against the 3-Year Goals is measured over the period
beginning on [•] and ending on [•] (the “Performance Period”) and must be
certified by the Compensation and Organizational Development Committee
(“Committee”) in order for any portion of this Award to vest. The Committee will
certify the results of the 3-Year Goals as soon as reasonably possible (the date
of such certification the “Certification Date”) after the Performance Period.
Any portion of this Award that is eligible to vest based on the Committee’s
certification will vest as to 50% on [•] (the “First Vesting Date”), and as to
the remaining 50% on [•] (the “Second Vesting Date”) subject to your continuous
service through such Second Vesting Date. Any portion of this Award that is not
eligible to vest based on the Committee’s certification will terminate on the
Certification Date. Notwithstanding the foregoing, Sections 1(c) through 1(e)
provide certain circumstances in which you may vest in this Award before the
First or Second Vesting Dates, respectively, and/or without certification of the
3-Year Goals by the Committee. If any of Sections 1(c) through 1(e) apply, then
any portion of the Award that does not vest pursuant to those sections will
terminate.

1.   In the event of your Termination before the Second Vesting Date, the
following provisions will govern the vesting of this Award:

  (a)   Termination Generally. In the event of your Termination before the
Second Vesting Date for any reason other than as expressly set forth in the
other subsections of this Section 1, including, without limitation, your
Termination by the Company for Cause or your resignation for Good Reason (each
as defined in Section 1(c)), this Award will terminate immediately and you will
have no further right or claim to anything under this Award other than Shares
already distributed to you, if any.     (b)   Death or Total Disability. In the
event of your death or Total Disability before the Second Vesting Date, this
Award will vest immediately as to the greater of 100% of the Target Shares or,
if the death or Total Disability occurs after the Certification Date, 100% of
the Shares actually earned based on the level of achievement of the 3-Year
Goals, and all further service-based vesting conditions will be waived. “Total
Disability” is defined in Section 5.6(a) of the Plan.

 



--------------------------------------------------------------------------------



 



  (c)   Involuntary Termination. In the event of your Involuntary Termination
before the Second Vesting Date, a pro rata portion of this Award will vest
immediately on the First Vesting Date (or, will vest immediately on your
Termination Date if the First Vesting Date has passed) based on the actual level
of achievement of the 3-Year Goals as certified by the Committee, and all
further service-based vesting conditions will be waived. The pro rata portion
will be a percentage equal to your number of full months of service since the
Date of Grant divided by thirty-six months, minus any Shares already distributed
to you on or after the First Vesting Date, rounded down to the nearest whole
share. Shares will be distributed to you as soon as reasonably possible after
the effective date of a waiver and general release of claims executed by you in
favor of the Company and certain related persons determined by the Company in
the form presented by the Company (“Release”). If you do not execute the Release
within forty-five (45) days following your Termination Date, then you will not
be entitled to the receipt of any Shares under this Section 1(c). Involuntary
Termination means, for purposes of this Agreement, either (A) your Termination
by the Company without Cause, or (B) your resignation for Good Reason. “Cause”
means, for purposes of this Agreement, (i) gross negligence or willful
misconduct in the performance of your duties to the Company (other than as a
result of a Total Disability) that has resulted or is likely to result in
material damage to the Company, after a written demand for substantial
performance is delivered to you by the Board which specifically identifies the
manner in which you have not substantially performed your duties and you have
been provided with a reasonable opportunity of not less than 30 days to cure any
alleged gross negligence or willful misconduct; (ii) commission of any act of
fraud with respect to the Company; or (iii) conviction of a felony or a crime
involving moral turpitude. No act or failure to act by you will be considered
“willful” if done or omitted by you in good faith with reasonable belief that
your action or omission was in the best interests of the Company. “Good Reason”
means, for the purposes of this Agreement, your resignation within sixty
(60) days after the occurrence any of the following events without your consent:
(i) a material reduction in your duties that is inconsistent with your position
at the time of the Date of Grant, (ii) any material reduction in your base
annual salary or target annual bonus (other than in connection with a general
decrease in the salary or target bonuses for all officers of Intuit), or (iii) a
requirement by Intuit that you relocate your principal office to a facility more
than 50 miles from your principal office on the Date of Grant; provided however,
that with regard to (i) through (iii) you must provide Intuit with written
notice of the event allegedly constituting “Good Reason,” and Intuit will have
15 days from the date it receives such written notice to cure such event.    
(d)   Termination on or Within One Year After Corporate Transaction. In the
event of your Involuntary Termination (including your Termination without Cause
by the Company’s successor) on or within one year following the date of a
Corporate Transaction and before the Second Vesting Date, this Award will vest
immediately on your Termination Date as to a pro rata portion of the Shares you
otherwise would have been entitled to earn under Section 1(e), and all further
service-based vesting conditions will be waived. The pro rata portion will be a
percentage equal to your number of full months of service since the Date of
Grant divided by thirty-six months minus any Shares already distributed to you
on or after the First Vesting Date, rounded down to the nearest whole Share.    
(e)   Corporate Transaction. In the event of a Corporate Transaction before the
Certification Date, the 3-Year Goals will be deemed to be achieved at 100% of
the Target level as set forth in Exhibit A. For the avoidance of doubt, in the
event of a Corporate Transaction on or after the Certification Date, the 3-Year
Goals will be treated as achieved at the level certified by the Committee. In
both cases, the First and Second Vesting Dates still will apply, and Shares will
be distributed as soon as reasonably possible after the First and Second Vesting
Dates, respectively. In the event of an intervening Termination before the
Second Vesting Date, the applicable provisions of Sections 1(a) through 1(d)
will govern.     (f)   Recoupment. In the event that the Company issues a
restatement of its financial results after the distribution of Shares, which
restatement decreases the level of achievement of the 3-Year Goals from the
level(s) previously certified by the Committee, then you will be required to
deliver to the Company, within 30 days after your receipt of written
notification by the Company, an amount in cash or equivalent value in Shares (or
a combination of the two) equal to the net proceeds realized by you

2



--------------------------------------------------------------------------------



 



      on the issuance and, if applicable, subsequent sale of any Shares that
would not have vested or been issued based on the restated financial results.
This section 1(f) only will apply to you if it is determined by the Committee in
good faith that fraud or misconduct engaged in by you (directly or indirectly)
was a significant contributing factor to this restatement of financial results.

2.   Issuance of Shares. Except as described in the next sentence, Shares will
be distributed as soon as reasonably possible after the First or Second Vesting
Dates occur (but in no event later than March 15th after the calendar year in
which the First or Second Vesting Dates occur). In the event of a Termination
pursuant to Sections 1(b) or 1(d), Shares will be distributed as soon as
reasonably possible after the Termination Date, and in the event of a
Termination pursuant to Section 1(c), Shares will be distributed as soon as
reasonably possible after the date that the Release becomes effective in
accordance with Section 1(c) (but in no event later than March 15th after the
calendar year in which the Termination Date or the effective date of the Release
occurs).

3.   Withholding Taxes. This Award is generally taxable for purposes of United
States federal income and employment taxes on vesting based on the Fair Market
Value on the First or Second Vesting Dates, as applicable. To the extent
required by applicable federal, state or other law, you will make arrangements
satisfactory to the Company for the payment and satisfaction of any income tax,
social security tax, payroll tax, payment on account or other tax related to
withholding obligations that arise under this Award and, if applicable, any sale
of Shares. The Company will not be required to issue Shares pursuant to this
Award or to recognize any purported transfer of Shares until such obligations
are satisfied. Unless otherwise agreed to by the Company and you, these
obligations will be satisfied by the Company withholding a number of Shares that
would otherwise be issued under this Award that the Company determines has a
Fair Market Value sufficient to meet the tax withholding obligations. “Fair
Market Value” is defined in Section 26(n) of the Plan.

    You are ultimately liable and responsible for all taxes owed by you in
connection with this Award, regardless of any action the Company takes or any
transaction pursuant to this section with respect to any tax withholding
obligations that arise in connection with this Award. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of this Award or the
subsequent sale of any of the Shares. The Company does not commit and is under
no obligation to structure this Award to reduce or eliminate your tax liability.

4.   Disputes. Any question concerning the interpretation of this Agreement, any
adjustments to made thereunder, and any controversy that may arise under this
Agreement, will be determined by the Committee in accordance with its authority
under Section 4 of the Plan. Such decision by the Committee will be final and
binding.

5. Other Matters.

  (a)   The Award granted to an employee in any one year, or at any time, does
not obligate the Company or any subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any subsidiary or other affiliate) might
grant an award in any future year or in any given amount.     (b)   Nothing
contained in this Agreement creates or implies an employment contract or term of
employment or any promise of specific treatment on which you may rely.     (c)  
Notwithstanding anything to the contrary in this Agreement, the Company may
reduce your Award if you change classification from a full-time employee to a
part-time employee.     (d)   This Award is not part of your employment contract
(if any) with the Company, your salary, your normal or expected compensation, or
other remuneration for any purposes, including for purposes of computing
benefits, severance pay or other termination compensation or indemnity.     (e)
  Because this Agreement relates to terms and conditions under which you may be
issued shares of Common Stock of Intuit Inc., a Delaware corporation, an
essential term of this Agreement is that it will be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to this Agreement
or the

3



--------------------------------------------------------------------------------



 



      Award granted hereunder will be brought in the state or federal courts of
competent jurisdiction in Santa Clara County in the State of California.     (f)
  This Award, and any issuance of Shares thereunder, is intended to comply and
will be interpreted in accordance with Section 409A of the Code.

This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Award, and supersedes all prior agreements or promises with respect to the
Award. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement will be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of an Award described in Section 14 of the Plan, this Agreement will be
binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered, (1) in the case of the
Company, to the Company at 2632 Marine Way, Mountain View, CA, 94043, or at such
other address designated in writing by the Company to you, and (2) in the case
of you, at the address recorded in the books and records of the Company as your
then current home address.

4



--------------------------------------------------------------------------------



 



The Company has signed this Award Agreement effective as the Date of Grant.

            INTUIT INC.
      By:                        

5